Citation Nr: 1455127	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for Crohn's colitis.


WITNESS AT HEARING ON APPEAL

Veteran, and E.L., observing


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1994.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2007 rating decisions, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Veteran contends his service-connected Crohn's colitis is more severe than what is reflected by the rating currently assigned.  The Veteran was first granted service-connection for Crohn's colitis in a February 1995 rating decision and was given a noncompensable rating, effective from September 1, 1994.  38 C.F.R. § 4.114, Diagnostic Code 7399-7323 (2014).  The Veteran filed a timely notice of disagreement as to the initial evaluation assigned, and a December 1995 rating decision increased his disability rating to 30 percent, effective September 22, 1995.  In a June 1998 decision, following a January 1998 VA examination that revealed that the Veteran's disability was improving, the RO reduced the evaluation to 10 percent disabling, effective September 1, 1998.

In May 2005, the Veteran filed the current claim for a rating in excess of 10 percent.  Following a VA examination, the RO continued the 10 percent rating in April and May 2007 rating decisions.  The Veteran perfected his appeal, the Board remanded his claim for a new VA examination in March 2012, and the Veteran was afforded this examination in November 2013.  As this examination does not substantially comply with the directives of the March 2012 remand, the Board is remanding this claim for a new VA examination in order to accurately assess the severity of the Veteran's service-connected Crohn's colitis.  See Stegall v. West, 11 Vet. App. 268 (1998).

As an initial matter, the evidence of record does not contain all of the Veteran's medical records, and therefore, on remand the RO must attempt to obtain all outstanding medical records.  See 38 C.F.R. 3.159(c) (2014).  Following the March 2012 remand, the RO obtained authorizations from the Veteran to obtain additional medical records, however the file does not contain any evidence that the RO attempted to obtain those records.  As it currently stands, the record contains treatment records from L.N., M.D., a gastroenterologist, through July 2010, but does not contain any treatment records following that date.  The record indicates the Veteran continued to receive treatment from Dr. L.N., and that he underwent colonoscopies in August 2012 and October 2013.  Therefore, on remand the RO must attempt to obtain these records.  Additionally, the record contains treatment notes from P.H., M.D., the Veteran's primary care physician, through October 2009.  On remand, the RO must also attempt to obtain all outstanding treatment records from Dr. P.H.

Moreover, the claim must also be remanded for the Veteran to be afforded a new VA examination to determine the current severity of his service-connected Crohn's colitis.  The March 2012 remand instructions required the VA examiner to comment on the presence or absence, and the frequency or severity of certain symptoms associated with the Veteran's disability.  First, the November 2013 examiner failed to assess the severity of the Veteran's disability in accordance with these instructions.  Second, the examiner neglected to comment on the presence or absence of specific symptoms such as, abdominal distress, anemia, and liver abscess.  Moreover, the examiner reported the laboratory results of a complete blood count test conducted in December 2012, however these results were not interpreted.  The examiner did not comment on whether these results indicated if the Veteran was anemic or not and, if he was found to be anemic, whether anemia was due to the Veteran's service-connected Crohn's colitis.  In a new VA examination and opinion, the examiner must provide a thorough account of the Veteran's symptoms relating to his Crohn's colitis, commenting on the presence or absence, and the frequency and severity of these symptoms, as outlined in the Remand section below.  The examiner must also interpret any laboratory results.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include Dr. L.N., the Veteran's gastroenterologist, from July 2010; and Dr. P.H., the Veteran's primary care physician, from October 2009.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected Crohn's colitis.  The electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment on the presence or absence, and the frequency and severity of the following symptoms: diarrhea, constipation, abdominal distress, malnutrition, anemia, general debility, and liver abscess; the examiner must also thoroughly discuss any other symptoms associated with the Veteran's Crohn's colitis.  Moreover, the examiner must characterize the Veteran's disability as it most closely resembles one of the following descriptions: (a) moderate; with infrequent exacerbations; (b) moderately severe; with frequent exacerbations; (c) severe; with numerous attacks a year and malnutrition, the health only fair during remissions; or (d) pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.  Further, if any laboratory tests are conducted, the examiner must interpret the results in the examination report.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedure at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

